DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/20 has been considered by the examiner.


Specification
The title of the invention is not descriptive and only recites a generic title that provides no indication or description as to the actual claimed invention and the functionalities being performed.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 1, 3, 8 and 12 are objected to because of the following informalities:  
Claims 1, 3, 8 and 12 recites “if …” statements.  However, claim language that utilizes “if…” statements provide a potential for confusion and possible 112 issue since “if…” situation occurs, it becomes unclear to the examiner as to what happens when the alternative of the “if…” situation occurs.  The examiner requests the applicant to amend the claims to recite “when …” statements (i.e. “…  when …”) instead of the current recitation.
In addition, Claim 8 recites “… in response to detecting wake-up signalling in accordance with the first wake-up signalling format in the first wake-up signalling validity period determining whether the detected wake-up signalling is transmitted by a network access node other than the first network access node…” which appears to be missing a comma in between “period” and “determining” (i.e. “… in response to detecting wake-up signalling in accordance with the first wake-up signalling format in the first wake-up signalling validity period, determining whether the detected wake-up signalling is transmitted by a network access node other than the first network access node…”).
Appropriate correction is required.


Allowable Subject Matter
Claims 14-18 are allowed.
Claims 8-11 are also objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claims 8-11 are objected as allowable and claims 14-18 are allowed because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 6-7 and 12 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4, 15-16 and 19 of US Patent No. 11,012,975.  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following explanation indicated below:

Regarding claim 1 and claim 12, The instant application claims: 
A method of operating a terminal device and A terminal device for use in a wireless telecommunications system comprising the terminal device and a plurality of network access nodes, wherein the method comprises: establishing first wake-up (US Patent Claim 1 recites “A method of operating a terminal device in a wireless telecommunications system comprising the terminal device and a plurality of network access nodes, wherein the method comprises: establishing first wake-up signalling configuration information for a first network access node … and monitoring for signalling transmitted by the first network access node in accordance with the first wake-up signalling format”; US Patent Claim 19 recites “A terminal device for use in a wireless telecommunications system comprising the terminal device and a plurality of network access nodes, wherein the terminal device comprises controller circuitry and transceiver circuitry configured to operate together such that the terminal device is operable to: establish first wake-up signalling configuration information for a first network access node”.  One of ordinary skill in the art would recognize and find obvious that the first access node covers the current location of the terminal device as the terminal device is able to receive signaling from the first access node).
wherein the first wake-up signalling configuration information comprises an indication of a first wake-up signalling format to be transmitted by the first network access node in advance of transmitting a paging message to indicate the terminal device should seek to decode the paging message, (US Patent Claim 1 recites “wherein the first wake-up signalling configuration information comprises an indication of a first wake-up signalling format to be transmitted by the first network access node in advance of transmitting a paging message … and seeking to decode a subsequent paging message in response to detecting wake-up signalling in accordance with either the first wake-up signalling format or the second wake-up signalling format”).
and an indication of an associated first wake-up signalling validity period for the first wake-up signalling format; (US Patent Claim 15 recites “determining after a time period of monitoring for signalling transmitted by the first network access node in accordance with the first wake-up signalling format and monitoring for signalling transmitted by the second network access node in accordance with the second wake-up signalling format that at least one of the first and second wake-up signalling configuration information is no longer valid”; US Patent Claim 16 recites “wherein determining that at least one of the first and second wake-up signalling configuration information is no longer valid comprises determining a predefined validity period for the at least one of the first and second wake-up signalling configuration information has expired”).
and monitoring for signalling transmitted by one of the plurality of network access nodes in accordance with the first wake-up signalling format during the first wake-up signalling validity period, and seeking to decode a subsequent paging message if wake-up signalling in accordance with the first wake-up signalling format is detected (US Patent Claim 1 recites “and monitoring for signalling transmitted by the first network access node in accordance with the first wake-up signalling format and monitoring for signalling transmitted by the second network access node in accordance with the second wake-up signalling format, and seeking to decode a subsequent paging message in response to detecting wake-up signalling in accordance with either the first wake-up signalling format or the second wake-up signalling format”; US Patent Claim 15 recites “determining after a time period of monitoring for signalling transmitted by the first network access node in accordance with the first wake-up signalling format and monitoring for signalling transmitted by the second network access node in accordance with the second wake-up signalling format that at least one of the first and second wake-up signalling configuration information is no longer valid”; US Patent Claim 16 recites “wherein determining that at least one of the first and second wake-up signalling configuration information is no longer valid comprises determining a predefined validity period for the at least one of the first and second wake-up signalling configuration information has expired”).
Regarding claim 6 of the instant application (see US Patent Claim 2 and US Patent 3).
	Regarding claim 7 of the instant application (see US Patent Claim 2 and US Patent 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over LIU et al. (US Patent Publication 2019/0103950 herein after referenced as Liu) in view of Eldar (US Patent Publication 2007/0234401 herein after referenced as Eldar).

Regarding claim 1 and claim 12, Liu discloses:
A method of operating a terminal device in a wireless telecommunications system comprising the terminal device and a plurality of network access nodes, wherein the method comprises: and A terminal device for use in a wireless telecommunications system comprising the terminal device and a plurality of network access nodes, wherein the terminal device comprises controller circuitry and transceiver circuitry configured to operate together such that the terminal device is operable to: establishing first wake-up signalling configuration information for a first network access node covering a current location for the terminal device, (Liu, [0093] discloses the BS (i.e. reads on first network access node) may provide information to a UE (i.e. reads on terminal device) indicating parameters of a preamble (i.e. reads on first wake-up signalling configuration information) and the UE may identify a relevant wakeup signal based at least in part on the parameters; Liu, [0119] discloses the UE may scan a particular resource of a resource pattern to identify a wakeup signal that is associated with a UE group that includes the UE and the configuration information indicating that the UE is associated with the UE group is received by the UE in system information; Liu, [0089] discloses the BS may configure a power level for the wakeup signal (i.e. reads on first wake-up signalling configuration information) and may provide information identifying the power level to the UE via a SIB, radio resource control RRC signal and/or the like; Liu, Fig. 1 & [0049] discloses a wireless network include a number of BSs (i.e. reads on plurality of network access nodes) and other network entities and a BS is an entity that communicates with user equipment UEs and may also be referred to as a base station and each BS may provide communication coverage for a particular geographic area (i.e. reads on first network access node covering a current location for the terminal device); Liu, [0055] discloses UEs may be stationary or mobile and may also be referred to as an access terminal, a terminal, a mobile station, etc.; Liu, [0058] discloses a scheduling entity such as a base station allocates resources for communication among some or all devices and equipment within the scheduling entity’s service area or cell; Liu, [0025] discloses the user equipment UE may include a memory and at least one processor coupled to the memory configured to scan a particular resource of a resource pattern to identify a wakeup signal associated with the UE and receive the wakeup signal from a base station on the particular resource of the resource pattern and identify the wakeup signal as associated with the UE).
 (Liu, [0122] discloses the wakeup signal is identified based at least in part on a parameter of a preamble of the wakeup signal (i.e. reads on an indication of a first wake-up signalling format) wherein the UE is configured to detect the parameter of the preamble; Liu, [0124] discloses the UE may perform a wakeup to receive a communication based at least in part on identifying the wakeup signal for example, the UE may wake up to receive paging at a particular time based at least in part on identifying the wakeup signal (i.e. reads on an indication of a first wake-up signalling format to be transmitted by the first network access node in advance of transmitting a paging message to indicate the terminal device should seek to decode the paging message); Liu, [0078]-[0079] discloses a wakeup signal may be a sequence that carries limited indication information and may be associated with an occasion where a subsequent communication carrying more information may occur and discloses resources belonging to a first resource pattern are shown as wakeup signal 1 WUS1 and resources belonging to a second resource pattern are shown as wakeup signal 2 WUS2 and the resource pattern may correspond to a precoder set for transmission of wakeup signals; Liu, [0006] discloses a BS may transmit a signal to a UE to indicate whether the UE should decode a subsequent communication and the signal may be a sequence carrying limited indication information is associated with an occasion where a subsequent communication carrying more information may occur).
and monitoring for signalling transmitted by one of the plurality of network access nodes in accordance with the first wake-up signalling format when wake-up signalling in accordance with the first wake-up signalling format is detected (Liu, Fig. 7 & [0109] discloses the base station may transmit the wakeup signal (i.e. reads on signalling transmitted by one of the plurality of network access nodes) using a resource selected from one or more first resources of a first resource pattern for example the first resource pattern may be associated with a first UE group (i.e. reads on in accordance with the first wake-up signalling format); Liu, [0088] discloses the UE may scan for the wakeup signals (i.e. reads on monitoring for signaling) and the UE may identify a wakeup signal based at least in part on a preamble of the wakeup signal where the BS may encode the preamble to identify at least a portion of a UE group identifier that identifies a UE group of the UE and the UE may determine that a wakeup signal is relevant to the UE when the cell identifier and the UE group identifier respectively match; Liu, [0124] discloses the UE may perform a wakeup to receive a communication based at least in part on identifying the wakeup signal for example, the UE may wake up to receive paging (i.e. reads on decode a subsequent paging message) at a particular time based at least in part on identifying the wakeup signal; Liu, [0078] discloses a wakeup signal may be a sequence that carries limited indication information and may be associated with an occasion where a subsequent communication carrying more information may occur; Liu, [0006] discloses a BS may transmit a signal to a UE to indicate whether the UE should decode a subsequent communication and the signal may be a sequence carrying limited indication information is associated with an occasion where a subsequent communication carrying more information may occur).
Liu discloses transmitting a wakeup signal having a specific format but fails to explicitly disclose that said format includes a validity period and therefore fails to disclose “and an indication of an associated first wake-up signalling validity period for the first wake-up signalling format; and monitoring for signalling transmitted by one of the plurality of network access nodes in accordance with the first wake-up signalling format during the first wake-up signalling validity period”.
In a related field of endeavor, Eldar discloses:
and an indication of an associated first wake-up signalling validity period for the first wake-up signalling format; and monitoring for signalling transmitted by one of the plurality of network access nodes in accordance with the first wake-up signalling format during the first wake-up signalling validity period (Eldar, [0026] discloses the pattern wake list may comprise a single dynamically modifiable password that is valid for a specified period of time T (i.e. reads on wake-up signalling validity period) and the network controller may be programmed to wake up system 100 if a wakeup pattern corresponds to the single dynamically modifiable password and the wakeup pattern is received within time period T and network controller may be reprogrammed every T period to change the dynamically modifiable password and T may be defined to allow an acceptable number of replay wakeups where it may be determined that a replay is acceptable if it is received within X minutes of the first transmission of the packet having the same wake-up pattern but that after that predetermined period it will be assumed that a third party such as a malicious attacker is trying to send the packet and the system will not be awakened; Eldar, Fig. 4 & [0021] discloses receiving a packet having a wake-up pattern that may be identified by pre-defined content that flags the packet as a wake-up packet and the wake-up packet is sent by a management console for the purpose of waking up a client system; Eldar, [0023] discloses waking up if the wake-up pattern corresponds to one of a number of dynamically modifiable passwords on a pattern wake list).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Liu to incorporate the teachings of Eldar for the purpose of providing the system with a means to increase security by identifying a malicious attacker (Eldar, [0026]) and for the purpose of making the system more dynamic, versatile and adaptable by providing the system with various different alternatives thereby allowing the system to handle a number of various different combination of specific design structure / embodiment / scenarios and preventing the system from being limited to a single specific design structure / embodiment / scenario and furthermore, one of ordinary skill in the art would recognize that the modification would involve a simple substitution of one known element and base device (i.e. performing a process of determining if a wakeup signal includes a specific wakeup pattern as taught by Liu) with another known element and comparable device utilizing a known technique (i.e. performing a process of determining 
 Regarding claim 2, Liu in view of Eldar discloses:
The method of claim 1, further comprising: in response to determining the first wake-up signalling validity period has expired, monitoring for subsequent paging messages regardless of whether wake-up signalling in accordance with the first wake-up signalling format is detected (Eldar, [0026] discloses the pattern wake list may comprise a single dynamically modifiable password that is valid for a specified period of time T and the network controller may be programmed to wake up system 100 if a wakeup pattern corresponds to the single dynamically modifiable password and the wakeup pattern is received within time period T and network controller may be reprogrammed every T period to change the dynamically modifiable password and T may be defined to allow an acceptable number of replay wakeups where it may be determined that a replay is acceptable if it is received within X minutes of the first transmission of the packet having the same wake-up pattern but that after that predetermined period it will be assumed that a third party such as a malicious attacker is trying to send the packet and the system will not be awakened; Eldar, Fig. 4 & [0021] discloses receiving a packet having a wake-up pattern that may be identified by pre-defined content that flags the packet as a wake-up packet and the wake-up packet is sent by a management console for the purpose of waking up a client system; Eldar, [0023] discloses waking up if the wake-up pattern corresponds to one of a number of dynamically modifiable passwords on a pattern wake list; Liu, [0088] discloses the UE may scan for the wakeup signals and the UE may identify a wakeup signal based at least in part on a preamble of the wakeup signal where the BS may encode the preamble to identify at least a portion of a UE group identifier that identifies a UE group of the UE and the UE may determine that a wakeup signal is relevant to the UE when the cell identifier and the UE group identifier respectively match.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the UE would continue to monitor for other wakeup signaling patterns even after a first wakeup pattern has expired or is not detected in order to make a determination of whether or not a received wakeup signal is relevant to the UE).
Regarding claim 3, Liu in view of Eldar discloses:
The method of claim 1, further comprising: in response to determining the first wake-up signalling validity period has expired, establishing second wake-up signalling configuration information for a second network access node covering a current location for the terminal device, wherein the second wake-up signalling configuration information comprises an indication of a second wake-up signalling format to be transmitted by the (Eldar, [0026] discloses the pattern wake list may comprise a single dynamically modifiable password that is valid for a specified period of time T and the network controller may be programmed to wake up system 100 if a wakeup pattern corresponds to the single dynamically modifiable password and the wakeup pattern is received within time period T and network controller may be reprogrammed every T period to change the dynamically modifiable password and T may be defined to allow an acceptable number of replay wakeups where it may be determined that a replay is acceptable if it is received within X minutes of the first transmission of the packet having the same wake-up pattern but that after that predetermined period it will be assumed that a third party such as a malicious attacker is trying to send the packet and the system will not be awakened; Eldar, Fig. 4 & [0021] discloses receiving a packet having a wake-up pattern that may be identified by pre-defined content that flags the packet as a wake-up packet and the wake-up packet is sent by a management console for the purpose of waking up a client system; Eldar, [0023] discloses waking up if the wake-up pattern corresponds to one of a number of dynamically modifiable passwords on a pattern wake list; Liu, [0089] discloses the UE may perform synchronization and/or determine a reference value based at least in part on a wakeup signal; Liu, Fig. 7 & [0109] discloses the base station may transmit the wakeup signal using a resource selected from one or more first resources of a first resource pattern for example the first resource pattern may be associated with a first UE group; Liu, [0088] discloses the UE may scan for the wakeup signals and the UE may identify a wakeup signal based at least in part on a preamble of the wakeup signal where the BS may encode the preamble to identify at least a portion of a UE group identifier that identifies a UE group of the UE and the UE may determine that a wakeup signal is relevant to the UE when the cell identifier and the UE group identifier respectively match; Liu, [0124] discloses the UE may perform a wakeup to receive a communication based at least in part on identifying the wakeup signal for example, the UE may wake up to receive paging at a particular time based at least in part on identifying the wakeup signal; Liu, [0078] discloses a wakeup signal may be a sequence that carries limited indication information and may be associated with an occasion where a subsequent communication carrying more information may occur; Liu, [0006] discloses a BS may transmit a signal to a UE to indicate whether the UE should decode a subsequent communication and the signal may be a sequence carrying limited indication information is associated with an occasion where a subsequent communication carrying more information may occur; Liu, Fig. 1 & [0049] discloses a wireless network include a number of BSs and other network entities and a BS is an entity that communicates with user equipment UEs and may also be referred to as a base station and each BS may provide communication coverage for a particular geographic area.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a new wakeup pattern is reprogrammed at the UE by the current serving base station or a new base station after expiration of the validity specified period of time T that is utilized in subsequent communications based on whether the UE has moved from its current serving base station).
Regarding claim 4, Liu in view of Eldar discloses:
The method of claim 3, wherein the first network access node still covers the location for the terminal device when it is determined the first wake-up signalling validity period has expired so that the first and second network access nodes are the same network access node (Eldar, [0026] discloses the pattern wake list may comprise a single dynamically modifiable password that is valid for a specified period of time T and the network controller may be programmed to wake up system 100 if a wakeup pattern corresponds to the single dynamically modifiable password and the wakeup pattern is received within time period T and network controller may be reprogrammed every T period to change the dynamically modifiable password and T may be defined to allow an acceptable number of replay wakeups where it may be determined that a replay is acceptable if it is received within X minutes of the first transmission of the packet having the same wake-up pattern but that after that predetermined period it will be assumed that a third party such as a malicious attacker is trying to send the packet and the system will not be awakened; Liu, [0089] discloses the UE may perform synchronization and/or determine a reference value based at least in part on a wakeup signal; Liu, Fig. 1 & [0049] discloses a wireless network include a number of BSs and other network entities and a BS is an entity that communicates with user equipment UEs and may also be referred to as a base station and each BS may provide communication coverage for a particular geographic area.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a new wakeup pattern is reprogrammed at the UE by the current serving base station or a new base station after expiration of the validity specified period of time T that is utilized in subsequent communications based on whether the UE has moved from its current serving base station).
Regarding claim 5, Liu in view of Eldar discloses:
The method of claim 3, wherein the terminal device moves during the first wake-up signalling validity period such that the first network access node no longer covers the location for the terminal device when it is determined the first wake-up signalling validity period has expired so that the first and second network access nodes are different network access nodes (Eldar, [0026] discloses the pattern wake list may comprise a single dynamically modifiable password that is valid for a specified period of time T and the network controller may be programmed to wake up system 100 if a wakeup pattern corresponds to the single dynamically modifiable password and the wakeup pattern is received within time period T and network controller may be reprogrammed every T period to change the dynamically modifiable password and T may be defined to allow an acceptable number of replay wakeups where it may be determined that a replay is acceptable if it is received within X minutes of the first transmission of the packet having the same wake-up pattern but that after that predetermined period it will be assumed that a third party such as a malicious attacker is trying to send the packet and the system will not be awakened; Liu, [0089] discloses the UE may perform synchronization and/or determine a reference value based at least in part on a wakeup signal; Liu, Fig. 1 & [0049] discloses a wireless network include a number of BSs and other network entities and a BS is an entity that communicates with user equipment UEs and may also be referred to as a base station and each BS may provide communication coverage for a particular geographic area.  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that a new wakeup pattern is reprogrammed at the UE by the current serving base station or a new base station after expiration of the validity specified period of time T that is utilized in subsequent communications based on whether the UE has moved from its current serving base station).
Regarding claim 6, Liu in view of Eldar discloses:
The method of claim 1, wherein the terminal device establishes the first wake-up signalling configuration information from system information broadcast, SIB, signalling transmitted by the first network access node (Liu, [0119] discloses the UE may scan a particular resource of a resource pattern to identify a wakeup signal that is associated with a UE group that includes the UE and the configuration information indicating that the UE is associated with the UE group is received by the UE in system information; Liu, [0089] discloses the BS may configure a power level for the wakeup signal and may provide information identifying the power level to the UE via a SIB, radio resource control RRC signal and/or the like).
Regarding claim 7, Liu in view of Eldar discloses:
The method of claim 1, wherein the terminal device establishes the first wake-up signalling configuration information from radio resource control, RRC, signalling transmitted by the first network access node (Liu, [0119] discloses the UE may scan a particular resource of a resource pattern to identify a wakeup signal that is associated with a UE group that includes the UE and the configuration information indicating that the UE is associated with the UE group is received by the UE in system information; Liu, [0089] discloses the BS may configure a power level for the wakeup signal and may provide information identifying the power level to the UE via a SIB, radio resource control RRC signal and/or the like).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540. The examiner can normally be reached Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272 - 7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645